 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KATHERINE MOUSSOURIS, et al.,                 CASE NO. C15-1483JLR

11                              Plaintiffs,              ORDER WITHDRAWING
                  v.                                     SPECIAL MASTER
12                                                       APPOINTMENT
           MICROSOFT CORPORATION,
13
                                Defendant.
14

15         In light of the United States District Court for the Western District of

16   Washington’s selection of Michelle Peterson as a magistrate judge, with her term

17   beginning on March 1, 2019, the court intends to withdraw Ms. Peterson’s appointment

18   as special master in this case on February 15, 2019. (See generally Appointment Order

19   (Dkt. # 191).) Pursuant to the court’s order appointing Ms. Peterson as special master

20   //

21   //

22   //


     ORDER - 1
 1   (see Appointment Order at 5), the court ORDERS any party that wishes to respond to the

 2   court’s plan to file a brief not to exceed three pages no later than February 11, 2019.

 3          Dated this 6th day of February, 2019.

 4

 5

 6
                                                       A
                                                       The Honorable James L. Robart
 7                                                     U.S. District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
